Endicott, J.
In examining the questions presented in this case, it is important to ascertain the specific acts of negligence on the part of the defendant, relied on by the plaintiff in her offer of proof.
No question is made but that the defendant’s mill was strong and well built, safe and convenient for the usual and customary work carried on within it. It had a single staircase, placed within a tower, affording means of communication between the different stories, and of entering and leaving all parts of the mill, which was ample and sufficient under all ordinary circumstances, taking into view the character of the business and the number of persons employed. Nor is it contended that the fire originated or was occasioned by the negligence of the defendant. It was caused by the heating of a mule bearing. All attempts to check it proved ineffectual. It spread rapidly; the tower filled with smoke and flame, so that escape by the staircase was impossible. There were no other means of exit, and the plaintiff, to avoid the danger, attempted to escape by a window, and fell to the ground, suffering severe injury.
The negligence imputed to the defendant is twofold; first, that no proper and sufficient means of extinguishing fire, if it should occur, were provided; and, second, that there were no sufficient means of escape in case of fire.
If the fire had occurred by the negligence of the defendant, a liability might have arisen, on the ground that a person injured while attempting to escape a danger caused by the negligent act of another may maintain an action for the injury. And it may be that, when fire is a casualty peculiarly incident to, and reasonably to be anticipated in, the prosecution of a particular business, the employer is bound to take proper precautions against; its occurrence. It may also be his duty to have proper means and *88appliances at hand to check it speedily when it does occur, on the ground that his failure to do so may bear upon the question whether he is responsible for the fire itself; and it might in some cases be difficult to draw the line between the precautions necessary to prevent its occurrence and those necessary to check it in the outset. But we are not called on to decide these points, for they do not necessarily arise in this case. For, even if we assume that such obligations rest upon the employer, no evidence was offered tending to show that the defendant failed to take proper precautions to prevent fire, or that the hose, tanks, and othei appliances for extinguishing it were not all that under any circumstances would be required. The evidence offered was simply that the water did not run, when the fellow-servants of the plaintiff attempted to use it. This was not sufficient proof of negligence to charge the defendant. The defendant, in any aspect of the case, had done its whole duty when it supplied the proper appliances, the care and use of which must be necessarily entrusted to its servants. The failure of the water to run must therefore be attributed to the negligence of fellow-servants, either in failing to keep the apparatus in proper order or in negligently putting it in operation. Cooper v. Hamilton Manuf. Co. 14 Allen, 193. Kendall v. Boston, 118 Mass. 234. Joy v. Winnisimmet Co. 114 Mass. 63. King v. Boston & Worcester Railroad, 9 Cush. 112. Allen v. New Gas Co. 1 Ex. D. 251.
In either aspect of the question, the defendant is not liable. If the fire was not a casualty peculiarly incident to the business, and reasonably to be anticipated, then no obligation rested upon the defendant to guard against it in any way; if it was so incident to the business, the defendant having taken all proper precautions, and supplied all requisite appliances, which failed to work in the emergency through no fault on its part, then there is no liability to the plaintiff.
The other question is of a somewhat different character, for it cannot be said that failure to construct proper and additional means of exit from a mill in case of fire in any way contributed to the occurrence of the fire itself. All that can be said is, that, if they had been provided, some of the results that followed from the fire might have been lessened, alleviated, or prevented. And the narrow question is presented, whether a master is required *89by the common law so to construct the mill, or so to arrange the place where his servants work, that they shall be protected from the consequences of a casualty for which he is not responsible. We know of nó principle of law by which a person is liable in an action of tort for mere nonfeasance by reason of his neglect to provide means to obviate or ameliorate the consequences of the act of God, or mere accident, or the negligence or misconduct of one for whose acts towards the party suffering he is not responsible. If such a liability could exist, it would be difficult, if not impossible, to fix any limit to it. And we are therefore of opinion, that it is no part of the duty of a master to his servant, employed in a building properly constructed for the ordinary business carried on within it, in the absence of a statute requirement, to provide means of escape from it, or to have remedial agencies at hand to alleviate the results, or to insure the safety of the servant from the consequence of a casualty, to which his negligence does not directly contribute. The common law gives a remedy to a servant who is injured by the wrongful or negligent act of the master; the liability arises upon the doing of the act. But the common law goes no further; it does not provide a remedy when the master is not responsible for the act, on the ground that he has omitted to provide means to avoid its consequences. The master is not liable to the servant unless he has been negligent in something which he has contracted or undertaken with his servants to do, and he has not undertaken to protect him from the results of casualties not caused by him or beyond his control. See Wilson v. Merry, L. R. 1 H. L. Sc. 326.
It is no part of the contract of employment between master and servant so to construct the building or place where the servants work, that all can escape in case of fire with safety, notwithstanding the panic and confusion attending such a catastrophe. Ho case has been cited where an employer has been held responsible for not providing such means of escape. The construction and arrangement of manufactories and places where large numbers of persons are employed may be proper subjects of legislative action, and such an act has been passed since this catastrophe. St. 1877, c. 214.
We are of opinion that a verdict for the plaintiff on these facts could not be sustained; and, by the terms of the report, the entry must be

Plaintiff nonsuit.